


110 HR 994 IH: To require the Nuclear Regulatory Commission to conduct

U.S. House of Representatives
2007-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 994
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2007
			Mr. Hall of New York
			 (for himself, Mr. Hinchey,
			 Mr. Engel,
			 Mrs. Lowey, and
			 Mr. Shays) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require the Nuclear Regulatory Commission to conduct
		  an Independent Safety Assessment of the Indian Point Energy
		  Center.
	
	
		1.Independent safety
			 assessmentNot later than 6
			 months after the date of enactment of this Act, the Nuclear Regulatory
			 Commission shall transmit to the Congress a report containing the results
			 of—
			(1)a
			 focused, in-depth Independent Safety Assessment of the design, construction,
			 maintenance, and operational safety performance of the systems at the Indian
			 Point Energy Center, Units 2 and 3, located in Westchester County, New York,
			 including the systems described in section 2; and
			(2)a comprehensive evaluation of the
			 radiological emergency plan for Indian Point Energy Center, Units 2 and 3,
			 conducted by the Nuclear Regulatory Commission and the Department of Homeland
			 Security, which shall include—
				(A)a detailed explanation of the factual basis
			 upon which the Nuclear Regulatory Commission and the Federal Emergency
			 Management Agency relied in—
					(i)approving the
			 radiological emergency plan; and
					(ii)making subsequent
			 annual findings of reasonable assurance that the plan will adequately protect
			 the public in the event of an emergency, beginning on July 25, 2003 and
			 continuing to the present;
					(B)a detailed
			 response to each of the criticisms of the radiological emergency plan contained
			 in the Review of Emergency Preparedness of Areas Adjacent to Indian Point and
			 Millstone, published by James Lee Witt Associates on January 10, 2003;
			 and
				(C)a detailed
			 explanation of what criteria the Nuclear Regulatory Commission and Department
			 of Homeland Security use in determining whether or not reasonable assurance can
			 be provided that the radiological emergency plan is adequate to protect public
			 health and safety, including what threshold figures of injuries and fatalities
			 these agencies consider acceptable or tolerable in the event of a nuclear
			 accident.
				2.SystemsThe systems referred to in section 1(1) are
			 the following:
			(1)The reactor
			 protection system.
			(2)The control room
			 ventilation system and the containment ventilation system.
			(3)The 4.16 kv
			 electrical system.
			(4)The condensate
			 system.
			(5)The spent fuel
			 storage systems.
			3.Independent
			 safety assessment teamThe
			 Independent Safety Assessment conducted at Indian Point Nuclear Power Plant
			 shall be conducted by an Independent Safety Assessment Team with 25 members,
			 comprised of—
			(1)16 members from
			 the Nuclear Regulatory Commission who are unaffiliated with the Nuclear
			 Regulatory Commission Region 1 office or the Nuclear Regulatory Commission
			 Office of Nuclear Reactor Regulation;
			(2)6
			 independent contractors with no history of having worked for or at the Indian
			 Point Energy Center or any other nuclear power plant owned or operated by
			 Entergy Corporation;
			(3)the President of
			 New York State Energy and Research Development Authority or his
			 designee;
			(4)the Director of
			 the Bureau of Hazardous Waste and Radiation Management, in the Division of
			 Solid and Hazardous Materials of the New York State Department of Environmental
			 Conservation, or his designee; and
			(5)a
			 New York State-appointed independent contractor with experience in system
			 engineering and no history of affiliation with any nuclear power plant owned by
			 Entergy Corporation.
			4.Independent
			 safety assessment monitoringThe Independent Safety Assessment conducted
			 at Indian Point Nuclear Energy Center shall be monitored by—
			(1)an Independent
			 Safety Assessment Observation Group comprised of 4 officials appointed by the
			 State of New York; and
			(2)an
			 Independent Safety Assessment Citizens’ Review Team comprised of 5 individuals
			 appointed by the State of New York, with one resident from each Emergency
			 Planning Zone county (Westchester, Rockland, Putnam, and Orange) appointed in
			 consultation with the respective County Executive.
			The
			 Independent Safety Assessment Observation Group and Independent Safety
			 Assessment Citizens’ Review Team shall frequently provide publicly available
			 updates on the progress and conduct of the Independent Security Assessment to
			 the Governor of New York.5.Independent
			 safety assessment modelThe
			 Independent Safety Assessment conducted at Indian Point Energy Center shall be
			 equal in scope, depth, and breadth to the Independent Safety Assessment of the
			 Maine Yankee Nuclear Power Plant, located near Bath, Maine, conducted by the
			 Nuclear Regulatory Commission in 1996.
		6.Incorporation
			 into relicensing processThe
			 final decision by the Nuclear Regulatory Commission as to whether to renew the
			 operating licenses for Unit 2 or Unit 3 at the Indian Point Energy Center shall
			 not be made until—
			(1)the Nuclear
			 Regulatory Commission has fully entered the complete report and findings of the
			 Independent Safety Assessment into the administrative record of the license
			 renewal proceeding for Unit 2 and Unit 3 at the Indian Point Energy Center;
			 and
			(2)the applicant has
			 fully accepted and implemented all findings and recommendations of the
			 Independent Safety Assessment, including—
				(A)undertaking all
			 recommended repairs;
				(B)replacement of
			 safety-related equipment;
				(C)changes to
			 monitoring plans; and
				(D)revision of the
			 radiological emergency preparedness plans as called for in the report.
				The applicant
			 shall not be allowed to operate the reactors past the expiration date of its
			 current operating licenses for Unit 2 and Unit 3 through administrative license
			 renewals or any other means prior to meeting the requirements in paragraph (1)
			 and paragraph (2) of this section.7.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Nuclear Regulatory Commission to carry out
			 this Act $10,000,000 for fiscal year 2008, to remain available until
			 expended.
		
